Citation Nr: 0425576	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  98-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Evaluation of residuals of a fracture of the right ankle 
with traumatic arthritis, currently rated as 20 percent 
disabling.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from August 1953 to 
September 1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In connection with his appeal, the appellant testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in August 2003.  A transcript of the hearing 
has been associated with the claims file.  

The issue being remanded, entitlement to service connection 
for a lumbar spine disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant is at the maximum evaluation for limitation of 
motion of the ankle.


CONCLUSION OF LAW

Residuals of a right ankle fracture with traumatic arthritis 
are no more than 20 percent disabling.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA examination in December 1997, the appellant complained 
of right ankle pain and tenderness on the lateral aspect of 
the ankle.  Right ankle motion was limited from a neutral 
position to 45 degrees of plantar flexion.  The examiner 
concluded that the appellant had chronic problems with the 
right ankle related to an old injury.  

In a statement in support of the claim, received in March 
1998, the appellant stated that he was seeking a 70 percent 
evaluation for his right ankle disorder.  He related that as 
a result of right ankle surgery, one lower extremity was 
shorter than the other.  He stated that he was always in pain 
and had right ankle swelling after walking two blocks.  

In his substantive appeal, VA Form 9, the appellant indicated 
that he had an altered stance as a result of his right ankle 
pain.  He stated that his right ankle was always stiff, 
became swollen with walking more than 20 minutes, and that he 
used a cane.  He conveyed that he was seeking a 100 percent 
evaluation for his right ankle disorder.  

On VA examination in February 1999, the examiner stated the 
C-file had been reviewed.  The appellant complained of pain 
in the region of the right ankle.  On examination, he was 
noted to walk relatively normally, and could walk on the 
tiptoes and on the heels.  The examiner noted the appellant's 
complaint of discomfort on the right side when walking on 
heels and toes, particularly on the heel.  The appellant was 
able to squat slightly cautiously.  A lateral scar from below 
the lateral malleolus running anteriorly for several inches 
was noted.  Range of motion of the ankle revealed mild 
restriction of dorsiflexion and plantar flexion of the right 
ankle, as well as slight restriction of inversion and 
eversion of the subtalar joint.  Dorsiflexion was 15 degrees, 
plantar flexion was 43 degrees, inversion was 30 degrees, and 
eversion was 7 degrees.  Slight atrophy of the right calf was 
noted.  Sensation and circulation in the feet appeared 
normal.  Deep tendon reflexes revealed an absent right ankle 
reflex.   

X-ray examination of the right foot showed mild degenerative 
changes of the right ankle joint, consisting of a small spur 
at the anterior tibial margin, slight prominence at the 
anterior joint, and perhaps slight narrowing of the posterior 
tibial talar joint. The subtalar joint was present and noted 
to be pale and difficult to make out in its entirely.  The 
relevant diagnoses was mild residual post traumatic arthritis 
of the right subtalar joint, mild post traumatic arthritis, 
right ankle, with history of previous medial malleolus 
fracture and nonunion.  The right ankle and foot were noted 
to have a 2 degree loss of ankle dorsiflexion, a 7 degree 
loss of ankle plantar flexion, a 7 degree loss of inversion, 
and an 8 degree loss eversion, and 1 cm of atrophy of the 
right calf.  

The examiner stated that the appellant had developed very 
minimal post-traumatic arthritis of the right ankle.  He 
opined that the subtalar arthritis was more disabling than 
his ankle arthritis.  He stated that both were measurably 
present.  

The examiner commented that the appellant had subjective 
disability factors from the right foot and ankle.  He 
characterized them as absent to mild for sitting, and mild to 
slight for short distance walking and standing.  He stated 
that running, jumping, and other sporting activities would 
increase symptoms to the moderate to severe categories.  He 
stated that the appellant's foot and ankle disorder appeared 
to slowly be getting gradually stiffer and more bothersome.  
It was noted to be unlikely that it would progress seriously 
during the rest of his life span.  

On VA examination in April 2000, the examiner stated that the 
C-file had been reviewed.  On examination, he was able to 
heel and toe walk without too many problems.  He had good 
take-off from the right forefoot.  There was 10 degrees of 
dorsiflexion and 35 degrees of plantar flexion.  There was a 
scar on the anterior medial aspect measuring 5 x 0.5 cm in 
width.  The examiner noted that scars in the ankle region 
were not particularly tender.  There was moderate puffiness 
about the ankle and some tenderness with deep pressure.  The 
ligamentous apparatus about the ankle was competent.  There 
was no evidence of instability about the ankle.  

X-ray examination showed a mild thinning, particularly of the 
anterior aspect of the ankle joint and some anterior 
oteophytes.  There were some irregularities of the distal 
portion of the talus at the talonavicluar joint and some 
narrowing of that joint.  There was an arthrosis that was a 
traumatic arthritis present at the calcaneal cuboid joint 
with some deformity of the calcaneous, particularly at that 
area, and a narrowing of the joint and irregularity.  The 
talaocalcaneal joint was not well visualized.  It appeared 
that this joint was either fused or had almost tiny 
subclinical range of motion.  

The impression was residuals of trauma to the right ankle 
with a mild traumatic arthritis of the ankle joint.  The 
examiner noted that there is no fluctuation about the ankle 
and that there was a thickening of soft tissues and chronic 
swelling.  The examiner concluded that there had been trauma 
to the ankle resulting in significant traumatic arthrosis.  

At a personal hearing before the undersigned Veterans Law 
Judge in August 2003, the appellant testified that he used a 
walker and cane to ambulate.  Transcript at 4 (August 2003).  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Where entitlement to compensation has been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet.  App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2003).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  The joints should be tested for pain 
on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2003).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2003).

Full range of ankle motion is from 20 degrees dorsiflexion to 
45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2003). 

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion

VCAA

Initially, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the initial agency of 
original jurisdiction (AOJ) decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini I 
was withdrawn and replaced by Pelegrini v. Principi, No 01-
944 (U.S. Vet App. Jun. 24, 2004).  

Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  It indicated, however, 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, VCAA 
was provided; however, there was no subsequent process 
following the notification.  The Board finds this action or 
non-action to be harmless.   The Court has clearly 
established that there are limitations to VCAA.  This case is 
so limited.  As discussed below, the veteran is at the 
maximum evaluation for the disability.  No amount of 
additional process, beyond that already provided, would 
change the law as applied to the facts in the case.

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
August 2001 rating decision of the reasons and bases for the 
decision.  He was further notified of this information in the 
March 2002 statement of the case and the September 2002 and 
June 2003 supplemental statements of the case.  The Board 
concludes that the discussions in the August 2001 rating 
decision and in the statement and supplemental statements of 
the case, which were all sent to the appellant, informed him 
of the information and evidence needed to substantiate the 
claim.  By letters dated in March 2001 and January 2004, he 
was advised of the evidence he needed to submit to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  By letter dated in March 2004, he was 
advised of the procedures by which to submit additional 
evidence.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  During the hearing, additional instructions were 
provided by the Veterans Law Judge.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  He was afforded a 
hearing.  The actions of the Veterans Law Judge at the 
hearing complied with 38 C.F.R. § 3.103.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the appellant.  

Analysis

The appellant seeks a 100 percent evaluation for his right 
ankle disability.  The AOJ has assigned a 20 percent 
evaluation for residuals of a right ankle fracture with 
traumatic arthritis under Diagnostic Code 5271.  This is the 
maximum schedular evaluation under Diagnostic Code 5271.  

There is no evidence that the appellant has ankylosis.  There 
is no indication that any other Diagnostic Code is relevant.  
Further consideration of DeLuca would serve no useful 
purpose.  Ultimately, this case is controlled by the holding 
of the Court in Johnston v. Brown, 10 Vet. App. 80 (1997).  
The April 2000 VA examination did not establish any 
ankylosis.  Under Diagnostic Code 5271, the appellant's 
current 20 percent disability rating is the maximum rating 
for limitation of motion of the ankle.  The appellant is 
already receiving the maximum disability rating available 
under Diagnostic Code 5271, and thus, remand is not 
appropriate.  Id.  

Stated differently, any discussion, action, or development 
beyond noting that the appellant is at the maximum evaluation 
would be an exercise in futility.  The Board notes that the 
appellant is service-connected for a fracture of the right os 
calcis.  

In regard to the appellant's scar in association with his 
right ankle fracture, the Board notes that a separate 
evaluation is not warranted.  On VA examination the scars 
were not tender and there was no evidence that the scars are 
painful.  38 C.F.R. § 7804.  The scars do not meet the 
criteria for an evaluation under Diagnostic Code 7802, which 
requires an area of 144 square inches to warrant an 
evaluation.  The evidence does not show that the scars are 
not stable, and thus, an evaluation under Diagnostic Code 
7803 is not warranted.  Thus, a separate evaluation for a 
right ankle scar is not warranted.  

Lastly, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The evidence fails to show 
that residuals of a right ankle fracture with arthritis have 
in the past caused marked interference with his employment, 
or that such has in the past or now requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  Id.  


ORDER

An evaluation in excess of 20 percent for residuals of a 
right ankle fracture with arthritis is denied.  


REMAND

Initially, the Board notes that the United States Court of 
Appeals for Veteran Claims' (Court) decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the initial agency of 
original jurisdiction (AOJ) decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Pelegrini I 
was withdrawn and replaced by Pelegrini v. Principi, No 01-
944 (U.S. Vet App. Jun. 24, 2004).  

Pelegrini II indicated that the Court was not holding that 
where pre-AOJ-adjudication notice was not provided, the case 
must be returned to the AOJ for the adjudication to start all 
over again as though no AOJ action had ever occurred.  The 
Court stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  It indicated, however, 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  

In this case, a supplemental statement of the case was issued 
in February 2003.  VCAA notices were sent by the AOJ in May 
2003 and June 2003.  Thereafter, there was no further 
communication from the AOJ to the appellant in regard to a 
back disorder.  The appellant was not provided with proper 
subsequent notice.  

In addition, in June 2003, additional private evidence was 
received at the RO pertaining to the issue of service 
connection for a back disorder.  It does not appear that the 
AOJ has considered the additional evidence.  

It is clear that Pelegrini II has established that when 
notification is issued after issuance of the initial rating 
decision, proper VA process must follow.  In this case, there 
was no notification informing the appellant that the AOJ had 
considered the additional evidence.  Pelegrini II 
specifically states the process must be provided.  In this 
case, however, there was none.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the AOJ for the following development:

1.  The AOJ should provide process 
consistent with Pelegrini II and convey 
notification of such to the appellant.  

2.  The AOJ should consider the 
additional evidence.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued.  

3.  The appellant is notified that if he 
has, or is able to obtain, relevant 
evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



